id uilc cca_2013032908541001 number release date from sent friday date am to cc bcc subject re consistent settlement- joint_return if the partnership_interest is community_property the regulations treat the husband and wife as separate partners so that the settlement conversion of one spouse does not automatically convert the partnership items of the other spouse- except when the non- settling spouse is not listed on the partnership return k-1 in this later case the conversion of the only listed spouse serves to also convert the partnership items on the non-listed spouse see sec_301_6231_a_12_-1 and -1 a in non-community property states the conversion of the spouse owner of the partnership_interest serves to convert the partnership items of the jointly filing non-partner spouse
